Citation Nr: 1427663	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  06-34 262A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for additional left wrist disability, including carpal tunnel syndrome (CTS) and osteoarthritis, including as secondary to service-connected ganglion cyst residuals of this wrist.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for an upper back/neck disability.

4.  Entitlement to service connection for a low back disability, including as secondary to the service-connected ganglion cyst residuals of the left wrist. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from June to September 1974.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied his claims of entitlement to service connection for CTS, left shoulder, and upper back disabilities, and declined to reopen his previously denied claim for service connection for a low back disability.

In January 2012, however, the Board reopened the claim for service connection for a low back disability because there was the required new and material evidence.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead remanded it, along with the other claims, for further development.  That additional development since has been completed, so the claims are again before the Board for further appellate consideration.

Notably, during the adjudication of his claims, the Veteran made requests for information or documents contained in his claims file or otherwise pertaining to his claims.  But in correspondence dated in January 2014 he requested that all of his outstanding requests be disregarded.  His representative also waived the right to have evidence received since the last supplemental statement of the case (SSOC) initially considered by the RO as the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2013).



FINDINGS OF FACT

1.  Additional wrist disabilities, including peripheral neuropathy, CTS, wrist strain, and arthritis are not etiologically related to the Veteran's service and are not proximately due to, the result of, or aggravated by a service-connected disability, namely, the ganglion cyst residuals.

2.  His left shoulder strain with degenerative joint disease (i.e., arthritis), however, is etiologically related to his service.

3.  His neck/upper back disability is not etiologically related to his service.

4.  His low back disability also is not etiologically related to his service, including not proximately due to, the result of, or aggravated by a service-connected disability, namely, the ganglion cyst residuals.


CONCLUSIONS OF LAW

1.  The criteria are not met for entitlement to service connection for a wrist disability other than the ganglion cyst.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria are met, however, for entitlement to service connection for left shoulder strain with degenerative joint disease.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2013).

3.  But the criteria are not met for entitlement to service connection for a 
neck/upper back disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  The criteria also are not met for entitlement to service connection for a low back disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in December 2005 letter, prior to the initial adjudication of his claim in the March 2006 decision at issue in this appeal, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the processing and adjudication of his claims, certainly none that he and his representative consider unduly prejudicial - meaning necessarily outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  To this end, the Veteran's service treatment records (STRs), service personnel records (SPRs), VA treatment records, identified post-service private treatment records, Social Security Administration (SSA) records, and lay statements have been obtained and associated with his claims file for consideration.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  This evidence collected by VA includes the additional development identified by the Board in January 2012.  Therefore, there was compliance with the Board's remand directives regarding these claims, certainly substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  Service Connection

In order to establish entitlement to service connection for a claimed disability, the facts must demonstrate that a disease or an injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from active military service.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309(a) (2013).

That an injury occurred in service alone is not enough; there must be chronic (i.e., permanent) disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, or this is legitimately questionable, then a showing of continuity of symptomatology after service is required to support a finding of chronicity and the claim.  38 C.F.R. § 3.303(b).  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has clarified, however, that this notion of continuity of symptomatology as an alternative means of showing chronicity of disease or injury in service to alternatively link the currently claimed disability to service only pertains to chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).


Service connection requires competent and credible evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection is also warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine whether the evidence also is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must additionally determine whether the evidence also is credible).  Only if evidence is both competent and credible does it ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  The third and final step of this inquiry requires the Board to then weigh the probative value of the proffered evidence in light of the entirety of the record.  Gonzales v. West, 218 F.3d at 1380-81.  See also Baldwin v. West, 13 Vet. App. 1, 8 (1999).

As observed by the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court), lay evidence must "demonstrate some competence."  See King v. Shinseki (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is incapable of opining on matters requiring medical knowledge.  In certain instances, however, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flat feet).  Just, as well, laypersons equally have been found not competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

Competent medical evidence, as opposed to lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).
After determining the competency and credibility of evidence, the Board must then weigh its probative value in relation to the other relevant evidence in the file.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza at 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

In ultimately rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id., at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).


A.  Additional Wrist Disability

The Veteran is presently service-connected for residuals of a ganglion cyst of the left wrist.  His service and post-service treatment records document that he sustained a fall during service and was diagnosed with a ganglion cyst of the left wrist.  His current assertion is that the ganglion cyst was a misdiagnosis of an injury he sustained during service.  That is, he is seeking service connection on a direct basis for left wrist disabilities other than a ganglion cyst.  Alternatively, he has argued that he has additional left wrist disabilities that should be service-connected on a secondary basis to his ganglion cyst.

Private treatment records dated July 2005 and VA examinations dated January 2008 and July 2012 show Veteran has been diagnosed with CTS, peripheral neuropathy, wrist strain and osteoarthritis of the left wrist.  Therefore, element (1), a current disability, has been satisfied.  In addition, it has already been conceded that the Veteran sustained a fall during service which resulted in a wrist injury, and so element (2), in-service incurrence of an injury, has also been met.  However, the Board finds that element (3), a causal relationship between the present disabilities and the injury during service, has not been met.  Similarly, a relationship between the present disabilities and the service-connected ganglion cyst residuals has also not been established.

While the Veteran did sustain a wrist injury as a result of a fall in service, his service treatment records do not reflect any diagnoses other than a ganglion cyst.  VA records from March 1975, and an April 1975 VA examination, also reflect a left hand ganglion.  The VA examination noted that there was no radiographic abnormality in the wrist.  The earliest evidence of a competent diagnosis other than a ganglion cyst is from April 1992, when the Veteran complained of slight weakness in his left hand grip since his service injury.  He also complained of bilateral weakness and burning, and was diagnosed with peripheral neuropathy.  VA records dated November 1992 reflect diagnoses of "rule out" CTS and degenerative joint disease.  As noted above, he was eventually diagnosed with CTS and osteoarthritis in July 2005.

The claims file includes a number of medical opinions addressing the etiology of the Veteran's additional wrist disabilities.  According to the U.S. Court of Appeals for Veterans Claims (Court/CAVC), "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

A January 2006 private opinion from Dr. S.L. stated that the Veteran had CTS and degenerative disease of the wrist which correlated to his history of trauma, including a fall in service.  However, this physician did not provide any rationale or explanation to support his conclusion.  The failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

In contrast, VA examiners from March 2006, January 2008, and July 2012 concluded that the Veteran's additional wrist disabilities were not related to service.  The July 2012 examiner, in particular, reviewed the claims file, obtained a history from the Veteran, and conducted a physical examination.  She diagnosed a left wrist strain, and idiopathic peripheral neuropathy, as well as CTS per the record.  

She noted that the Veteran's STRs documented a hyperextension trauma, but there was no effusion noted at the time, and the Veteran had normal neurologic findings and range of motion.  There was no objective evidence of a wrist strain in service, and no evidence of a bony injury in x-rays from 1975 or 1992.  Thus, his current wrist strain and previously documented arthritis would not be due to service or his service-connected condition.  She also stated that while she could not determine whether prior CTS contributed to current peripheral neuropathy, there was no objective evidence of a nexus between peripheral neuropathy/CTS and service.  The Veteran also had several risk factors for CTS, including type II diabetes mellitus and a prior occupation as an auto mechanic.  Given these risk factors and the lack of objective evidence, she stated that Dr. S.L.'s opinion regarding the correlation between the Veteran's conditions was speculative in nature.  She noted that current medical literature does not support a ganglion cyst being a causative or aggravating factor for CTS.

This opinion is generally supported by the March 2006 and January 2008 opinions, which were generated by the same examiner.  In 2006, this examiner also noted the Veteran's risk factors for CTS, and she concluded that CTS was not caused by ganglion cyst removal.  In 2008, she stated that there was no objective evidence of current CTS.  She also stated that wrist strain was not caused by ganglion cyst residuals or service.  Notably, she did not include an explanation for this opinion, and did not address whether the ganglion cyst residuals aggravated any other wrist disabilities.

The Board has considered the Veteran's own statements made in support of his claim.  In particular, he has argued that he may have sustained a wrist fracture in service, that he injured the scaphoid and lunate areas of the wrist, or that his CTS is directly a result of the trauma sustained during his fall in service.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosing injuries to specific areas of the wrist, and assessing the etiology of CTS, both fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  While the Veteran may be competent to diagnose a broken bone, his statements to that effect are not supported by the diagnoses and findings in his STRs, and are directly contradicted by the post-service 1975 VA examination x-rays which showed no radiographic abnormality of the wrist.

The Veteran has also submitted medical treatise evidence which relates CTS, as well as other conditions such as tenosynovitis, to injury or trauma.  While this evidence is competent medical evidence, it is less probative than the VA medical opinions above, even when viewed collectively with the private opinion of Dr. S.L.  As noted earlier, the private opinion includes no explanation for the asserted nexus between the Veteran's current conditions and his service injury, and the submitted treatise evidence does not account for the specific findings in service and post-service, including the diagnoses of a ganglion cyst, the lack of any other diagnosed conditions, and the lack of any neurologic or radiographic abnormalities during service and for many years after service.  Because the VA opinions, particularly the 2012 opinion, account for this history, they are more probative in assessing the etiology of the Veteran's current wrist disabilities.

For these reasons, the overall weight of the evidence is against a finding that the Veteran has a left wrist disability other than ganglion cyst residuals that is etiologically related to service or his service-connected disability.

B.  Left Shoulder

The Veteran has asserted that he injured his left shoulder as a result of the same fall in service which caused his wrist injury.  VA records dated July 2007 document left shoulder acromioclavicular hypertrophy and hooked acromion, as well as diffuse degenerative joint disease.  A July 2012 VA examination diagnosed left shoulder strain.  Therefore, element (1) of service connection, a current disability, has been met.

With respect to element (2), in-service incurrence of an injury, the Veteran's STRs do not reflect any complaints, treatment, or diagnoses pertaining to the left shoulder.  The Veteran has stated that he did experience shoulder problems shortly after his fall, but that his complaints were not adequately addressed by his treating physicians in service.  The Board finds these statements to be credible, as they are corroborated by letters written by the Veteran to his mother in August 1974, the same time as his fall in service.  These letters include statements by the Veteran that he had experienced pain in his shoulder since falling, and that his complaints were not being properly addressed.  Similarly, the Veteran stated that he reported a left shoulder condition during his VA examination in April 1975, but was told by the examiner that his shoulder would not be addressed.  This, too, is corroborated by an August 1975 letter from the Veteran to VA, in which he complained that the examiner did not address his shoulder, and by an April 2006 statement from his aunt.  Therefore, element (2) has been satisfied.

The Board finds that element (3), a nexus between the present disabilities and the injury during service, has also been met.  A March 2006 opinion from Dr. S.L. stated that the mechanism of injury supports the Veteran's claim of his left shoulder being injured at the same time as his wrist.  

The Board notes that the July 2012 VA opinion acknowledged this as a possibility, but concluded that the current shoulder disability was not related to service.  This was based upon the lack of objective evidence of such a disability extending from active duty to present day.  However, the lack of objective evidence can be explained by the Veteran's credible assertions that his left shoulder complaints were not properly addressed either during service or shortly thereafter.

In addition to these medical opinions, VA records from August 1998 and October 1999 reflect reports by the Veteran that he had experienced left shoulder pain ever since his fall during service in 1974.  These statements to his treating physicians are considered highly probative.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  This is especially true when considering that these statements were made many years before the Veteran filed his claim for service connection benefits for his shoulder, when there was no incentive to fabricate information for personal gain, financial or otherwise.

In sum, when viewed collectively, the March 2006 private opinion, the July 2012 VA opinion, and the Veteran's credible history of in-service and post-service left shoulder complaints satisfy the nexus element, and service connection is warranted.

C.  Neck/Upper Back

The Veteran's assertions regarding his neck and/or upper back disabilities are similar to his left shoulder claim.  That is, he contends that he injured his neck or upper back during his August 1974 fall during service.  

However, the Board finds that, unlike his left shoulder, element (2) of service connection has not been satisfied.  That is, the overall weight of the evidence is against a finding that the Veteran sustained a neck injury in service.  There is no documented complaint, treatment, or diagnosis of a neck condition in the Veteran's STRs.  Moreover, his August 1974 letters home, which clearly reflect left shoulder problems, make no mention of a neck or upper back disability.  There is also no assertion by the Veteran, or any corroborating evidence, that the Veteran complained of a neck condition during his April 1975 VA examination.  Indeed, private records from August 1989 and March 1996 specifically note the absence of any neck pain or symptoms.  The earliest documented finding of a neck condition was in November 1998, when the Veteran was noted to have degenerative changes in the cervical spine.  Collectively, these records, which do not indicate a neck or upper back disability during service or many years thereafter, are more probative than the Veteran's current assertions of a neck or upper back injury in service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran long after the fact).

The Board has considered January 2006 and March 2006 private opinions which related the Veteran's cervical spine condition to his history of trauma, including the fall in service.  However, these opinions do not provide any explanation for the conclusions reached, and appear to be based solely on statements provided by the Veteran.  The Board may not disregard a favorable medical opinion solely on the rationale it was based on a history given by the Veteran. Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  However, reliance on a Veteran's statements renders a medical report not credible if the Board rejects the statements of the Veteran as lacking credibility.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  As discussed above, the Veteran's current assertions of a neck or upper back injury in service are not credible when weighed against the other evidence.  Therefore, service connection for a neck or upper back disability is not warranted.


D.  Low Back

The Veteran has not claimed that his low back disability directly related to service, and service treatment records contain no entries related to the low back.  Rather, the record reflects that the Veteran first injured his low back in 1989.  To the extent that a January 2006 opinion seems to relate the Veteran's low back disability to service, the Board finds no probative value in this conclusion, as it is not supported by any explanation, and conflicts with the Veteran's STRs, post-service records, and lay statements.

The Veteran has argued that this low back injury is secondary to his service-connected left wrist disability.  Specifically, he reported an incident in June 1989 in which he injured his back while helping to unload an engine from a vehicle.  He contends that his left wrist gave way while lifting or carrying the engine, causing his back to twist and sustain injury.

Private treatment records from June 1989 confirm the Veteran injured his back while unloading an engine.  He was initially diagnosed with a low back strain.  
X-rays of the spine were negative.  However, an MRI in August 1989 revealed degenerative spondylosis.  The Veteran underwent surgery in March 1990 for a herniated lumbar disc.  Additional records generated since then clearly reflect a history of low back pain dating back to the 1989 incident.

A January 2002 VA examiner concluded that it was a definite possibility that the Veteran's back injury resulted from his wrist giving way during heavy labor, but that he could only speculate as to whether this was actually the case.  A July 2012 VA examiner concluded that it was less likely than not that the service-connected left wrist ganglion cyst residuals caused the Veteran to drop the car engine in 1989, based on insufficient objective evidence that the wrist gave way while lifting the engine.  However, her opinion does not appear to consider the Veteran's subjective statements regarding his wrist giving way.  It is clear from both of these opinions that resolution of this claim is ultimately dependent upon whether the Veteran's competent statement that his wrist gave way is also credible.  Notably, a January 2006 opinion from Dr. S.L. confirms that the Veteran's herniated lumbar spine discs correlated to his history of trauma, including his injury while lifting the engine, but does not address whether the Veteran's wrist gave way during that incident.

Aside from the Veteran's own statements, the only other record which addresses the circumstances of the engine incident is a private treatment record from 1995 or 1996 (the actual date is not listed, but can be approximated based on his age being recorded as 39 years and his birthdate of June 1956).  The notation in this treatment record reads, "Low back pain secondary to injury in which patient was helping unload an engine from a (illegible) truck into a pickup when one of the other helpers let go, causing the patient to twist his back."

Unfortunately, this evidence casts doubt on the Veteran's claim that his low back injury resulted from his own wrist giving way.  In weighing this evidence against the Veteran's assertions, the Board again notes that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Moreover, while the 1995/1996 record was generated several years after the engine lifting incident, it is closer in time to that incident than the Veteran's subsequent assertions that his wrist gave way.  The 1995/1996 statement was also generated prior to the Veteran's claim for benefits, whereas his statements regarding his wrist giving way were made in the context of his claim for benefits.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in weighing credibility, VA may consider factors including inconsistent statements, self-interest, consistency with other evidence of record, and desire for monetary gain); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997).  For these reasons, the Board must conclude that the Veteran's assertion that his wrist gave way during the 1989 engine incident are not credible, and therefore the evidence is against a finding that his low back disability was caused by his service-connected left wrist disability.


Finally, the Veteran has not asserted that his left wrist ganglion cyst residuals aggravate his low back.  Absent any additional incidents similar to the one described above, there is also no apparent mechanism, such as abnormal weight-bearing or altered gait, by which the left wrist would aggravate the low back.  Therefore, secondary service connection on the basis of aggravation is also not warranted.

ORDER

Service connection for a left wrist disability other than ganglion cyst residuals is denied.

Service connection for left shoulder strain with degenerative joint disease, however, is granted.

But service connection for an upper back/neck disability is denied.

Service connection for a low back disability also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


